Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an entirety of the cutting edge is angled downwardly relative to the elongated bottom as set forth in claims 1 and 11;  the non-curved first portion extending along a first line at an acute first angle relative to the elongated bottom edge of the tang as set forth in claim 12; and a first line tangent to the non-curved first portion angled downwardly from the elongated bottom edge at an acute first angle as set forth in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

             It should be noted that the entirety of the cutting edge 20 is not downwardly angled relative to the elongated bottom edge of the tang. In fact, the first linear section (3, 133) in both embodiments (Figs. 1-2) are not angled downwardly with respect to the elongated bottom edge. In addition, the first portion of the second section (1 , in Fig. 1 and 1-2 in Fig. 2) is angled upwardly with respect to the elongated bottom edge of the tang. Therefore, it is not shown that the entire cutting edge is angled downwardly relative to the elongated bottom edge. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
2.         Claims 1 and 15 are objected to because of the following informalities: in claim 1, “the inner end and and an at least partially curved second section” should be --the inner end and an at least partially curved second section—; in claims 15, “the first portion” should be –the non-curved first portion--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
s 1-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
            Regarding claim 1, the original disclosure does not disclose “at least partially curved second section.” The original disclosure teaches that the second section (2 in Fig. 1; and 131,132 in Fig. 2) is completely curved. The original disclosure does not disclose a partially curved second section. This is a new matter rejection.  
           Regarding claims 1 and 11, the disclosure does not disclose how the entirety of the cutting edge 20 is angled downwardly relative to the elongated bottom edge of the tang. In fact, the first linear section (3, 133) in both embodiments (Figs. 1-2) are not angled downwardly with respect to the elongated bottom edge. In addition, the first portion of the second section (1, in Fig. 1 and 1-2 in Fig. 2) is angled upwardly with respect to the elongated bottom edge of the tang. Therefore, the entire cutting edge is not angled downwardly relative to the elongated bottom edge. 
            Regarding claim 6, the original disclosure does not disclose “at least a portion of the first section in linear.” It should be noted that this limitation implies that the first section (3, 133 in both embodiments shown in Figs. 1-2); and could have other portions other than linear portion. However, the original disclosure does not disclose the first section is formed from different portions. This is a new matter rejection. 

            Regarding claims 13-14, the original disclosure does not disclose the first acute angle is at least 3° or at most 6°. As stated above, the original disclosure does not teach the non-curved first portion (3, 133) is angled relative to the bottom edge of the tang.   
            Regarding claim 15, disclosure does not disclose a first line tangent to the non-curved first portion (3, 133). There is not tangent line with respect to the straight or linear first portion (3,133). 

5.         Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

            Regarding claims 1 and 11, “an entirety of the cutting edge is angled downwardly relative to the elongated bottom edge” is confusing and inaccurate. 
It is not clear how the entirety of the cutting edge 20 is angled downwardly relative to the elongated bottom edge of the tang. In fact, the first linear section (3, 133) in both 
            Regarding claim 6, “at least a portion of the first section is linear” is confusing. Claim 1 calls for a non-curved first portion. In this case, the entire first portion is extended along a linear or straight line. It is not clear how this limitation further limits the claim.
            Regarding claim 12, “the non-curved first portion extends along a first straight at an acute first angle relative to the elongated bottom edge of the tang” is confusing and inaccurate. In fact, the non-curved first portion (3,133 in both embodiments Figs. 1-2), which extends from the distal end 23 toward the inner end, is not angled at an acute angle relative to the bottom edge of the tang.      
            Regarding claim 15, “first line tangent to the first portion is angled downwardly from the elongated bottom edge at an acute first angle” is confusing. First, as stated above, the non-curved first section (3, 133) is not angled relative to the bottom edge of the tang. Second, this limitation is already cited in claim 12. It is not clear what is the difference between “an acute first angle” set forth in claim 12 and claim 15. It is not clear how many first acute angles have been claimed.



Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



7.          Claims 1-3, 5-7, 11, 12, 15 and 17, as best understood, are rejected under 35 U.S.C. 102 (b) as being anticipated by Osada et al. (2001/0006017), hereinafter Osada. Regarding claim 1, as best understood, Osada teaches a reciprocating saw blade 1 comprising: an elongated blade body (1a) defining an inner end and a distal end 7; a tang (1d) coupled to the inner end of the blade body and projecting therefrom, the tang defining an elongated bottom edge (annotated Fig. 1 below); a non-cutting edge (1c) located on one side of the blade body, extending between the inner end and the distal end; a cutting edge 3 located on an opposite side of the blade body from the non-cutting edge (1c), the cutting edge starting at the inner end and extending to the distal end 7, the cutting edge having a linear first section (130; annotated Fig. 1 below) extending from the distal end 7 toward the inner end and at least partially curved second section (131, annotated Fig. 1 below) extending from the first section 130 toward the inner end; wherein the second section 131 includes a first portion (131a) and a second portion (131b), the second portion (131b) extending toward the inner end from the first section 130, and the first portion (131a) extending toward the inner end from the second portion (130b), and wherein a first tangent line (A; annotated Fig. 1 below) to the first portion (130a) is angled downward from the . 
                 Regarding claim 2, Osada teaches everything noted above including that the second section (131) is concavely curved toward the non-cutting edge (1c).  See annotated Fig. 1 below. 
                Regarding claim 3, Osada teaches everything noted above including that the second section (131) further comprises a middle point (P) at a maximum distance (h) toward the non-cutting edge (1c) of the second section.  
                Regarding claim 5, Osada teaches everything noted above including that the middle point (P) is disposed approximately at a midpoint of the second section (131). 
                Regarding claim 6, Osada teaches everything noted above including that at least a portion of the first section 130 is linear.
                 Regarding claim 7, Osada teaches everything noted above including that the first section (130) has a first length and the second section (131) has a second length that is greater than the first length.  


    PNG
    media_image1.png
    1401
    923
    media_image1.png
    Greyscale


  
                 Regarding claim 11, a best understood, Osada teaches a reciprocating saw blade 1 comprising: an elongated blade body (1a) defining an inner end and a distal end 7; a tang (1d) coupled to the inner end of the blade body and projecting therefrom, the tang (1d) defining an elongated bottom edge (annotated Fig. 1 above)  and configured to couple the blade body to a powered reciprocating saw; a cutting edge 3 located on one side of the blade body, the cutting edge starting at the inner end and extending to the distal end 7, the cutting edge defining a non-curved first portion (130) extending from the distal end 7 toward the inner end and a curved second portion (131) extending from the first portion (130) toward the inner end; and a non-cutting edge (1c) located on an opposite side of the blade body relative to the cutting edge and extending between the inner end and the distal end, wherein the curved second portion (131) is concavely curved toward the non-cutting edge (1c)  and an entirety of the cutting edge is angled downwardly relative to the elongated bottom edge. See annotated Fig. 1 above.  
                 Regarding claim 12, Osada teaches everything noted above including that the non-curved first portion (130) extends along a first straight line at an acute first angle relative to the elongated bottom edge of the tang. See annotated Fig. 1 above.  
                  Regarding claim 15, Osada teaches everything noted above including 
a first line tangent to the first portion (130) is angled downward from the eloengated bottom edge at an acute first angle and a second line tangent to the curved second 
                  Regarding claim 17, Osada teaches everything noted above including that the non-curved first portion (130) has a first length and the second portion (131) has a second length that is greater than the first length.  
                  

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



9.       Claim 4 and 19-20, as best understood, are rejected under 35 U.S.C. 103(a) as being Osada in view of Camargo et al. (2008/0201964), hereinafter Camargo. Regarding claims 4 and 19, Osada teaches everything noted above except that the maximum distance toward the non- cutting edge is 0.030 inches to 0.200 inches. However, Camargo teaches a blade 200 cutting edge 208 including a second non-linear or curved section 248 that has a maximum of 1.5 mm (0.059 inches) depth or distance towards a non-cutting edge of the blade 200. See Figs. 2-4 and paragraph 0030, lines 8-15 in Camargo. It would have been obvious to one having ordinary skill In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
              Regarding claim 20, Osada teaches everything noted above including that the maximum distance is located at an approximately middle point (P) of the curved portion. See annotated Fig. 1 above.  

10.       Claim 8-10, 13, 14, and 16, as best understood, are rejected under 35 U.S.C. 103(a) as being Osada. Regarding claims 8-10, 13-14 and 16, Osada teaches everything noted above except that the first angle is at least 3° or at most 6°; the second angle defines an effective cutting angle at the first point that is equal to a sum of the first angle and an angle of curvature of the blade at the first point. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the first angle at least 3° or at most 6°; and set the effective cutting angle of the second angle as calculated above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




11.       Claim 1-3 and 5-17, as best understood are rejected under 35 U.S.C. 103(a) as being Osada in view of Hampton et al. (2005/0235799 a1), hereinafter Hampton. Regarding claim 1, as best understood, Osada teaches a reciprocating saw blade 1 comprising: an elongated blade body (1a) defining an inner end and a distal end 7; a tang (1d) coupled to the inner end of the blade body and projecting therefrom, the tang defining an elongated bottom edge (annotated Fig. 1 above); a non-cutting edge (1c) located on one side of the blade body, extending between the inner end and the distal end; a cutting edge 3 located on an opposite side of the blade body from the non-cutting edge (1c), the cutting edge starting at the inner end and extending to the distal end 7, the cutting edge having a linear first section (130; annotated Fig. 1 above) extending from the distal end 7 toward the inner end and at least partially curved second section (131, annotated Fig. 1 above) extending from the first section 130 toward the inner end; wherein the second section 131 includes a first portion (131a) and a second portion (131b), the second portion (131b) extending toward the inner end from the first section 130, and the first portion (131a) extending toward the inner end from the second portion (130b), and wherein a first tangent line (A; annotated Fig. 1 above) to the first portion (130a) is angled downward from the elongated bottom edge at an acute first angle, a second tangent line (C; annotated Fig. 1 above) to the second portion (131b) is angled downward from the elongated 
                 Regarding claim 2, Osada teaches everything noted above including that the second section (131) is concavely curved toward the non-cutting edge (1c).  See annotated Fig. 1 above. 
                Regarding claim 3, Osada teaches everything noted above including that the second section (131) further comprises a middle point (P) at a maximum distance (h) toward the non-cutting edge (1c) of the second section.  
                Regarding claim 5, Osada teaches everything noted above including that the middle point (P) is disposed approximately at a midpoint of the second section (131). 
                Regarding claim 6, Osada teaches everything noted above including that at least a portion of the first section 130 is linear.
                 Regarding claim 7, Osada teaches everything noted above including that the first section (130) has a first length and the second section (131) has a second length that is greater than the first length.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                 Regarding claim 11, a best understood, Osada, in view of Hampton,  teaches a reciprocating saw blade 1 comprising: an elongated blade body (1a) defining an inner end and a distal end 7; a tang (1d) coupled to the inner end of the blade body and projecting therefrom, the tang (1d) defining an elongated bottom edge (annotated Fig. 1 above)  and configured to couple the blade body to a powered reciprocating saw; a cutting edge 3 located on one side of the blade body, the cutting edge starting at the inner end and extending to the distal end 7, the cutting edge defining a non-curved first portion (130) extending from the distal end 7 toward the inner end and a curved second portion (131) extending from the first portion (130) toward the inner end; and a non-cutting edge (1c) located on an opposite side of the blade body relative to the cutting edge and extending between the inner end and the distal end, wherein the curved second portion (131) is concavely curved toward the non-cutting edge (1c)  and an entirety of the cutting 
                 Regarding claim 12, Osada teaches everything noted above including that the non-curved first portion (130) extends along a first straight line at an acute first angle relative to the elongated bottom edge of the tang. See annotated Fig. 1 above.  
                Regarding claims 13-14 and 16, Osada teaches everything noted above except that the first angle is at least 3° or at most 6°; the second angle defines an effective cutting angle at the first point that is equal to a sum of the first angle and an angle of curvature of the blade at the first point. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the first angle at least 3° or at most 6°; and set the effective cutting angle of the second angle as calculated above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
               Regarding claim 15, Osada teaches everything noted above including 
a first line tangent to the first portion (130) is angled downward from the elongated bottom edge at an acute first angle and a second line tangent to the curved second portion (131) of the cutting edge at an intermediate point between the portion and the inner end is at an acute second angle relative to the elongated bottom edge of the tang, the second angle greater than the first angle.  


12.       Claim 4 and 19-20, as best understood, are rejected under 35 U.S.C. 103(a) as being Osada in view of Hampton and in further view of Camargo. Regarding claims 4 and 19, Osada, as modified above, teaches everything noted above except that the maximum distance toward the non- cutting edge is 0.030 inches to 0.200 inches. However, Camargo teaches a blade 200 cutting edge 208 including a second non-linear or curved section 248 that has a maximum of 1.5 mm (0.059 inches) depth or distance towards a non-cutting edge of the blade 200. See Figs. 2-4 and paragraph 0030, lines 8-15 in Camargo. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the  non-linear section of Osada’s reciprocating saw, as modified by Hampton, with the depth, as provided by Grolimund, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
              Regarding claim 20, Osada teaches everything noted above including that the maximum distance is located at an approximately middle point (P) of the curved portion. See annotated Fig. 1 above.  




                 Regarding claim 12, Hampton teaches everything noted above including that the first portion extends along a first straight line at an acute first angle relative to the elongated bottom edge 22 of the tang 12. See annotated Fig. 5 in Hampton.
                Regarding claims 13-14 and 16, Hampton, a modified by Camargo, teaches everything noted above except that the first angle is at least 3° or at most 6°; the second angle defines an effective cutting angle at the first point that is equal to a sum of the first angle and an angle of curvature of the blade at the first point.  In addition, it appears that the effective cutting angle of the second angle at the first point is equal to a sum of the first angle and an angle of curvature of the blade at the first point. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the first angle at least 3° or at most 6°; and set the effective cutting angle of the second angle as calculated above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

                  Regarding claim 15, Hampton, as modified by Camargo, teaches everything noted above including a second line tangent to the curved second portion of the cutting edge at an intermediate point between the first point and the inner end is at an acute second angle relative to the elongated bottom edge of the tang, the second angle greater than the first angle.  

                 Regarding claim19, Hampton, as modified by Camargo, teaches everything noted above including that the maximum distance toward the non- cutting edge is 0.030 inches to 0.200 inches. Camargo teaches a blade 200 cutting edge 208 including a second non-linear or curved section that has a maximum of 1.5 mm (0.059 inches) depth or distance towards a non-cutting edge of the blade 200.
              Regarding claim 20, Hampton, as modified by Camargo, teaches everything noted above including that the maximum distance is located at an approximately middle point of the curved portion. 

Response to Arguments
14.          Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.         The prior art made of record and not relied upon, as previously submitted, is considered pertinent to applicant's disclosure. 
Kern et al. (2014/0116224) teach a reciprocating saw blade. 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  January 9, 2022